Citation Nr: 1138264	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-14 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for arthritis of the spine.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 RO decision, which denied a claim for service connection for arthritis of the spine.  

In January 2009, a personal hearing was held before a Decision Review Officer at the Detroit, Michigan, RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded for further development by the Board in March 2011 and July 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Arthritis of the spine is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service.


CONCLUSION OF LAW

Arthritis of the spine was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in November 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination for his arthritis of the spine claim in August 2011.  The Board notes that the Veteran's representative requested in the October 2011 Informal Hearing Presentation that a new VA examination be ordered with respect to this claim.  Specifically, it was argued that, in rendering a negative opinion, the examiner noted only a lack of "complaints of back pain documented in the service file", failed to consider the Veteran's competent assertions as to experiencing back pain in service and continuously thereafter, and made no mention of the medical evidence suggesting that the Veteran suffered an injury to the back prior to the 1980's.  However, the Board notes that the examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and specifically noted the Veteran's assertions regarding an injury in service and complaints thereafter before rendering an opinion.  The Board recognizes that the VA examiner did find it significant that there were no complaints documented in the service file corroborating the Veteran's report.  However, as will be discussed below, the Board finds the Veteran's report of continuous back pain during service and thereafter not credible.  As such, the Board finds this examination report and opinion to be thorough, based on an accurate understanding of the Veteran's history, and otherwise sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran is seeking entitlement to service connection for arthritis of the spine.  The Veteran asserted in a November 2005 statement that he injured his back in the military but never reported it.  He indicated that he slid down the stairs while carrying objects for the mess hall.  At the January 2009 hearing, the Veteran indicated that, while he felt "pretty good" after that, he did not feel totally right.  He indicated that he did not seek treatment because he was young and could still walk.  In the November 2005 statement, the Veteran reported that he later reinjured his back after service and was treated for it.  Specifically, the Veteran indicated at the January 2009 hearing that, later on, when he was probably 37 or 38 years old, he visited a physician who x-rayed him and told him that it appeared as if he had previously had some sort of fracture of his back when he was younger which grew back together crooked.  The Veteran indicated in a November 2008 statement that he put up with the pain when he was young but that, today, the pain hampers his life. 

A review of the Veteran's service treatment records reveals no treatment, complaints, or diagnoses of a back disability or injury of any kind. 

The Board notes that the claims file contains post-service private treatment records from Foote Hospital, in which the Veteran complained of back pain.  Specifically, in a February 1987 medical record from this facility, the Veteran complained of back pain on the left side.  He indicated and he fell 4 days prior and had pain in the left mid-ribs.  In a May 1987 treatment record from this facility, the Veteran complained of back pain and was noted as having an acute low back strain.  In a separate May 1987 record from this facility, the Veteran was noted as having minimal narrowing of L4-L5 intervertebral space, with small anterior degenerative spurs in the upper lumbar spine and minimal levoscoliosis in the mid-lumbar spine.  This narrowing of L4-L5 intervertebral space was noted as probably from disc prolapse or early degenerative disc disease.

In an August 2004 private treatment record from Foote Hospital, the Veteran was noted as having arthritis.  This record did not specify where exactly he had arthritis.

Most recently, the Veteran underwent a VA examination in August 2011.  The examiner reviewed the claims file.  The Veteran reported back pain with an onset in 1960.  The examiner noted that the Veteran's exit examination does not reveal any complaints of back pain during active duty or on the exit examination.  The Veteran believes that he may have injured his back lifting his back pack, but there is no documentation in the service records to support this contention.  The examiner noted that the Veteran reported that his lower back has been causing discomfort since the 1960's but noted that there are no records in the claims file to support this contention.  The Veteran was evaluated in 2005 with an x-ray which revealed osteoporosis and degenerative arthritis.  Upon examination, the Veteran was diagnosed with degenerative arthritis of the lumbar spine.  The examiner concluded by noting that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran had no complaints of back pain documented in the service file.  The exit interview was noted to be normal and without complaints of back pain.  There is no temporal relationship between the time in the service and the documented onset of back pain. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the back cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  The Board notes that the Veteran's service treatment records are negative for any treatment, complaints, or diagnosis of a back disability of any kind.  Moreover, the only medical opinion of record on the matter has specifically indicated that the Veteran's spine condition is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For the reasons discussed above, the Board finds this opinion to be adequate with regard to this claim.  The claims file contains no medical evidence to the contrary.  Therefore, the Board finds that the preponderance of the evidence does not support a grant of service connection for arthritis of the spine, and service connection must be denied on a direct basis.

The Board acknowledges the Veteran's contentions that he has arthritis of the spine as a result of his active duty.  However, the medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, he is competent to describe falling down the stairs in the mess hall and experiencing back pain at that time, and continuously thereafter.  He is also competent to relate having been told by a physician that x-rays revealed evidence of an old traumatic injury.  However, the Board notes that the first documented treatment for back problems was in 1987 when the Veteran reported that he fell four days before and had experienced pain on the left side of his back for several days.  Significantly, no history of a prior back injury or a previous history of chronic back symptoms was reported at that time, and, in fact, no reference was made at all to any in-service back injury until approximately 2005 when he first sought service connection for his disability.  Furthermore, x-rays obtained in 1987 are the earliest of record, and the accompanying clinical findings do not indicate that the examiner noticed any evidence of a remote past injury.  Also, during the course of receiving treatment in February 2007, the Veteran reported to a VA health care provider that he had a history of low back pain of greater than 10 years duration.  While such description clearly suggests that chronic pain had been present for over a decade, it also strongly suggests that such chronic symptoms had not been present for two decades or more, and even the most generous interpretation of the report could not read it as suggesting that his chronic pain had been present for the five decades that had passed since separation.

In measuring the credibility of the Veteran's statements, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of complaints during service and thereafter.  Certainly, the Board is relying in part on the absence of documented complaints in service and for decades thereafter, and the absence of any clinical findings on examination at separation.  However, the Board is relying in greater part on the fact that the Veteran failed to report any previous history of traumatic injury to the back in service or of any chronic back problems when he received his earliest documented treatment in 1987, as well as the fact that he reported in 2007 during the course of treatment that he had a history of back pain for greater than 10 years, which under the most generous interpretation would fall far short of the approximately 50 years that had passed since his separation from service.  For these reasons, the Board finds the Veteran's assertions of a continuity of symptomatology during and after service, as well as his assertion that he was told by a physician that his x-rays revealed evidence of an old fracture, not credible.

Having found that the Veteran's assertions as to continuity of symptomatology are not credible, the Board notes that he is not otherwise competent to link his current disability of the spine to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds the most probative evidence of record to be the opinion of the VA examiner discussed above.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for arthritis of the spine, and the benefit-of-the-doubt rule is not for application.  



ORDER

Entitlement to service connection for arthritis of the spine is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


